PER CURIAM.
Tony Alen Walker petitions this court for a writ of mandamus directing the district court to rule on his habeas corpus petition filed pursuant to 28 U.S.C. § 2254 (2000), which Walker filed in September 1995. The district court docket sheet reveals that on September 25, 2002, the district court entered a final order denying relief on Walker’s § 2254 petition. Accordingly, Walker has received the relief he seeks in his mandamus petition. A-though we grant Walker leave to proceed in forma pauperis, we dismiss the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.